 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEX G. TSE (CABN 152348)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6855
 7        FAX: (415) 436-7234
          Alex.Tse@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CASE NOS. CR09-0032 CRB; CR19-0231 SI
                                                       ) DETENTION ORDER
14           Plaintiff,                                )
                                                       )
15      v.                                             )
                                                       )
16   DEMAURIAE NOLAN,                                  )
                                                       )
17           Defendant.                                )
                                                       )
18

19           On May 16, 2019, defendant DEMAURIAE NOLAN was charged by indictment with one count
20 of felon in possession, in violation of Title 18 U.S.C. § 922(g)(1). See US v. Nolan, CR19-0231 SI.

21 Also pending is a Form 12 violation in connection with US v. Nolan, CR09-0032 CRB. A notice of

22 related cases was filed and is pending.

23           This matter came before the Court on May 23, 2019, for a detention hearing. The defendant was
24 present and represented by Assistant Federal Public Defender Daniel P. Blank. Assistant United States

25 Attorney Alex G. Tse appeared for the government. The government moved for detention, and the

26 defendant opposed. At the hearing, counsel submitted proffers and arguments regarding detention.
27           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
28 the record, the Court finds that, in light of the allegations of violations of the terms of supervised release,

     DETENTION ORDER                                   1                                              v. 11/01/2018
     CR09-0032 CRB; CR19-0231 SI
30
 1 the defendant has not presented clear and convincing evidence that no condition or combination of

 2 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

 3 defendant must be detained pending trial in the matter CR19-0231 SI, and pending the proceedings

 4 regarding the supervised release violations in the matter CR09-0032 CRB.

 5          The present order supplements the Court’s findings and order at the detention hearing and serves

 6 as written findings of fact and a statement of reasons as required by Title 18, U.S.C. § 3142(i)(1). As

 7 noted on the record, the Court makes the following findings as the bases for its conclusion: the

 8 defendant presents a danger to the community based on his record of prior convictions and on reports

 9 that he was seen in an area he was barred from entering and his arrest near that area related to the

10 pending charge, and has failed to meet his burden by clear and convincing evidence that no condition

11 will reasonably assure the safety of the community. This finding is made without prejudice to the

12 defendant’s right to seek review of defendant’s detention, or file a motion for reconsideration if

13 circumstances warrant it.

14          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

15          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

16 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

17 sentences or being held in custody pending appeal;

18          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

19 and

20          3.      On order of a court of the United States or on request of an attorney for the government,

21 the person in charge of the corrections facility in which the defendant is confined shall deliver the

22 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

23 court proceeding.

24          IT IS SO ORDERED.

25

26 DATED: May 24, 2019                                           ________________________
                                                                 HONORABLE SALLIE KIM
27
                                                                 United States Magistrate Judge
28

     DETENTION ORDER                                 2                                             v. 11/01/2018
     CR09-0032 CRB; CR19-0231 SI
30
